DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is a Final Detailed Action in response to amendment filed on 24 May 2022.  The present application claims 9-28, submitted on 24 May 2022 are pending. Applicants’ cancelation of claims 1-8, indicated on 24 May 2022 has been acknowledged. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9-28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Garthaffner (U.S. Pub. No. 2009/0166376).
Regarding claim 9, Garthaffner discloses (see Figure 1 and Figure 2) a bead feeder (10) comprising: a metering plate (30) configured to receive a plurality of beads (12), the metering plate (30) defining a plurality of equally spaced apart through-holes (see Paragraph 0019), each of the plurality of equally spaced apart through-holes (32) being configured to receive one of the plurality of beads (see Paragraph 0019); a stationary dead plate (34) defining a single cylindrical aperture therethrough (see Paragraph 0021, interpreted to be equivalent to the recited “drop-off” included in the dead plate), the stationary dead plate (34) having a consistent thickness throughout (see Figure 2), the single cylindrical aperture (see Paragraph 0021) being a single transfer point for beads away from the metering plate (30), the single cylindrical aperture (32) configured to transfer a single bead (12) from one of the plurality of equally spaced apart through-holes (32) when the single cylindrical aperture is aligned with the one of the plurality of equally spaced apart through-holes (see Paragraph 0022); and a transfer wheel (36) configured to receive the single bead from the stationary dead plate (see Paragraph 0022).
Regarding claim 10 & 21, Garthaffner discloses (see Figure 1 and Figure 2) a bead supply (14) configured to rotate about a first axis (16); and wherein the metering plate (30) is configured to receive the plurality of beads (12) from the bead supply (14), and the transfer wheel (36) is configured to rotate about a second axis (38), the second axis (38) being orthogonal to the first axis (see Figure 1).
Regarding claim 11, Garthaffner discloses (see Figure 1 and Figure 2) wherein the first axis (16) is a vertical axis and the second axis (38) is a horizontal axis (see Figure 1).
Regarding claims 12 & 22, Garthaffner discloses (see Figure 1 and Figure 2) wherein the metering plate (30) is ring-shaped, and the metering plate (30) is configured to rotate about the first axis (16), such that the metering plate (30) is aligned with the bead supply (14).
Regarding claim 13, Garthaffner discloses (see Figure 1 and Figure 2) wherein the bead supply (14) comprises: a plurality of passageways (20) extending radially from a supply bowl (18), the plurality of passageways (20) configured to transport the plurality of beads (12) from the supply bowl (18) to the metering plate (30).
Regarding claim 14 & 24, Garthaffner discloses (see Figure 1 and Figure 2) wherein the metering plate (30) is configured to rotate at a speed different from the bead supply (14) such that vertical alignment of each of the plurality of equally spaced apart through-holes with an exit of each of the plurality of passageways (20) occurs only once during each revolution of the bead supply (see Paragraphs 0019 and Paragraph 0026).
Regarding claim 15 & 25, Garthaffner discloses (see Figure 1 and Figure 2) rotating a feed plate (26) between the metering plate (30) and the bead supply (14) about the first axis (see Paragraph 0019).
Regarding claim 16 & 26, Garthaffner discloses (see Figure 1 and Figure 2) wherein the feed plate (26) defines a plurality of pockets (28), each of the plurality of pockets (28) aligning with a respective one of the plurality of passageways (20) in the bead supply (14), each of the plurality of pockets (28) receiving a respective one of the plurality of beads (12) from the respective one of the plurality of passageways (20), and once during each revolution of the bead supply (14), each of the plurality of equally spaced apart through-holes (32) in the metering plate (30) aligns with a respective one of the plurality of pockets (28) in the feed plate (see Paragraph 0019).
Regarding claim 17, Garthaffner discloses (see Figure 1 and Figure 2) wherein the feed plate (26) and supply bowl (18) are a single, monolithic piece (see Figure 1).
Regarding claim 18 & 27, Garthaffner discloses a conveyor (42) in alignment with the transfer wheel (36), the conveyor configured to serially receive the plurality of beads (12) from the transfer wheel (36), the conveyor configured to transport the plurality of beads (see Paragraph 0024).
Regarding claim 19 & 28, Garthaffner discloses (see Figure 1 and Figure 2) a vacuum source in fluid communication with the plurality of equally spaced apart through-holes in the metering plate (see Paragraph 0024).
Regarding claim 20, Garthaffner discloses (see Figure 1 and Figure 2) a method for serially delivering a plurality of beads (12) to a downstream location, the method comprising: transferring a plurality of beads (12) from a bead supply (14) to a metering plate (30), the metering plate (30) including a plurality of equally spaced apart through-holes (32), each of the plurality of equally spaced apart through-holes (32) being configured to receive one of the plurality of beads (12) from the bead supply (14); and serially transferring each of the plurality of beads (12) from each of the plurality of equally spaced apart through-holes (32) from a single cylindrical aperture (see Paragraph 0021, interpreted to be equivalent to the recited “drop-off” included in the dead plate)defined in a stationary dead plate (34) to a transfer wheel the stationary dead plate (34) having a uniform thickness throughout (Figure 2); and serially delivering the plurality of beads (12) from the transfer wheel (see Paragraph 0022).
Regarding claim 23, Garthaffner discloses (see Figure 1 and Figure 2) wherein the serially transferring comprises: transporting the plurality of beads (12) from a supply bowl (14) of the bead supply (14) to the metering plate (30) through a plurality of passageways (20) radially extending from the supply bowl (14), the plurality of passageways (20) rotating with the supply bowl (14) and the bead supply (see Paragraph 0018).

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive. The Applicant asserts prior art Garthaffner fails to disclose a stationary dead plate having “a single cylindrical aperture therethrough”.
The Examiner respectfully traverses Applicants assertion with respect to prior art Garthaffner disclosure which describes a stationary dead plate that includes a drop-off that is configured to transfer beads from openings located within the metering plate to a downstream location. The Examiner notes, the disclosure of a notched-out dead plate to receive and accommodate a transfer wheel does not dispel the description of the dead plate having an opening capable of allowing the beads to pass therethrough at a transfer point to a downstream location. (See Paragraph 0021)
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                         

/ROBERT F LONG/Primary Examiner, Art Unit 3731